Citation Nr: 1243358	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD).  The issue has been recharacterized to better reflect the evidence of record, in accordance with applicable case law.  A Veteran, as a layperson, is not competent to diagnose a psychiatric illness; a claim for one condition must therefore be read as a claim for all currently diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2010 and March 2012, the Board remanded the matter for additional development.  Requested actions having been taken, the appeal has been returned to the Board for further appellate review.


FINDING OF FACT

Major depressive disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection of major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.  

The Veteran claimed service connection for posttraumatic stress disorder (PTSD), based upon a verified stressor event.  In December 1980, the Veteran was serving as a military policeman.  He shot and killed an armed soldier who had fired on him.  

Despite the established occurrence of a stressor event, no medical professional has diagnosed PTSD.  Instead, major depressive disorder was diagnosed in 2006.  

The April 2011 VA examiner stated that it is reasonable to conclude that the Veteran's depressive symptoms were related to his verified stressor during service, as well as his combat experiences during service in Vietnam.  The examiner noted that although the Veteran's limited reexperiencing symptoms and the evidence of increased anxiety could account for major depressive disorder having been diagnosed, rather than PTSD, much of his depressive symptoms may have nevertheless been related to the in-service experiences.  

In addition, and although the April 2011 VA examiner determined that major depressive disorder was in full remission, the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim".  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  The degree of impairment due to psychiatric symptoms is for consideration at the time of the assignment of an initial disability evaluation following a grant of service connection.  In fact, the General Rating Formula for Mental Disorders contemplates a mental disorder which has been formally diagnosed, but which does not interfere with occupational and social functioning.  See 38 C.F.R. § 4.130 (2012)).  The examiner also noted that some of his depressive symptoms may be related to his significant service-connected health problems.  

Further, and while the January 2011 VA opinion does not support the claim, the Board finds the opinion to be wholly inadequate.  The examiner improperly disputed the well-established, verified stressor, and the opinion is internally inconsistent regarding the presence of a relevant diagnosis.  Thus, the opinion is of little probative value, if any.  

The Board has accorded significant probative value to the April 2011 VA opinion, along with the competent lay evidence of record during the appeal period demonstrating complaints of and behaviors consistent with major depressive disorder related to events during service and continuing in to the appeal period.  Accordingly, service connection for major depressive disorder is warranted. 


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


